     Case 4:20-cv-04332 Document 9 Filed on 12/23/20 in TXSD Page 1 of 1




                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


JOHN DOE

v.                                            Case Number: 4:20−cv−04332

Texas A&M University




                             NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Lee H Rosenthal
PLACE:      by video
            United States District Court
            515 Rusk Avenue
            Houston, Texas 77002
DATE: 12/28/2020

TIME: 01:30 PM
TYPE OF PROCEEDING: Motion Hearing
Motion for Preliminary Injunction − #4
Motion for Temporary Restraining Order − #4

Date: December 23, 2020
                                                        David J. Bradley, Clerk
